Citation Nr: 0826422	
Decision Date: 08/06/08    Archive Date: 08/18/08

DOCKET NO.  05-39 041A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to 
include as due to herbicide (Agent Orange) exposure.   

2.  Alternatively, entitlement to service connection for 
prostate cancer as secondary to a service-connected left 
varicocele disorder.  

3.  Entitlement to a disability rating in excess of 10 
percent for bilateral hearing loss.    


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel

INTRODUCTION

The veteran had active military service from April 1952 to 
November 1972.  

This appeal to the Board of Veterans' Appeals (Board) is from 
January 2005 and September 2006 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas and St. Paul, Minnesota.  The veteran 
relocated during the course of the appeal and jurisdiction of 
both claims was transferred to the RO in St. Paul, Minnesota.  

The Board notes the veteran submitted additional statements 
after certification of his appeal.  But his representative 
waived his right to have the RO initially consider this 
additional evidence in July 2008.  See 38 C.F.R. §§ 20.800, 
20.1304 (2007).   

As indicated, the veteran has perfected his appeal for 
service connection for prostate cancer, to include as due to 
herbicide (Agent Orange) exposure.  However, recently, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in Haas v. Nicholson, 20 Vet. App. 257 
(2006), holding that "service in the Republic of Vietnam" 
will, in the absence of contradictory evidence, be presumed 
based upon the veteran's receipt of a Vietnam Service Medal 
(VSM), without any additional proof required that a veteran 
who served in waters offshore actually set foot on land in 
the Republic of Vietnam.  VA disagreed with the Court's 
decision in Haas and sought to have this decision appealed to 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court).  To avoid burdens on the 
adjudication system, delays in the adjudication of other 
claims, and unnecessary expenditure of resources through 
remand or final adjudication of claims based on Court 
precedent that may ultimately be overturned on appeal, on 
September 21, 2006, the Secretary of VA imposed a temporary 
stay at the Board on the adjudication of claims affected by 
Haas.  The specific claims affected by the stay include those 
based on herbicide exposure in which the only evidence of 
exposure is the receipt of the VSM or service on a vessel off 
the shore of Vietnam.  

However, most recently, in Haas v. Peake, 525 F.3d 1168 (Fed. 
Cir. 2008), the Federal Circuit Court issued another decision 
which in turn reversed the previous decision of the Court.  
Specifically, the Federal Circuit Court upheld VA's prior 
requirement that a veteran must actually set foot within the 
land borders of Vietnam in order to be entitled to the 
statutory presumptions for disabilities claimed as a result 
of exposure to herbicides.  Regardless, the appellant filed 
for a rehearing of the Federal Circuit's decision, such that 
the decision is not yet final.  Once a final decision is 
reached on appeal in the Haas case, the adjudication of any 
cases that have been stayed will be resumed, but until that 
time, adjudication must be deferred.  The veteran's claim for 
service connection for prostate cancer is unfortunately 
subject to this stay, as his service personnel records (SPRs) 
and one of his DD Forms 214 indicates that he received the 
VSM.  Adjudication of this claim therefore must be deferred 
pending the outcome of the Haas litigation.  The Board, 
however, is free to go ahead and decide the other two claims 
at issue.    

The Board is remanding the secondary service connection claim 
at issue to the RO via the Appeals Management Center (AMC) in 
Washington, DC, for issuance of a statement of the case 
(SOC), based on the Court's decision in Manlincon v. West, 12 
Vet.  App. 238, 240-41 (1999).  But the Board will go ahead 
and decide the increased rating claim for bilateral hearing 
loss, while the herbicide exposure claim, as discussed above, 
is subject to a stay.   


FINDING OF FACT

At worst, the veteran has Level IV hearing loss in the right 
ear and Level III hearing loss in the left ear.


CONCLUSION OF LAW

The criteria are not met for a disability rating in excess of 
10 percent for bilateral hearing loss.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1-4.7, 4.21, 4.85, Diagnostic Code 6100 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals limited compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  That is, by way of a VCAA letter dated in 
August 2004, the RO advised the veteran of the evidence 
needed to substantiate his increased rating claim and 
explained what evidence VA was obligated to obtain or to 
assist him in obtaining and what information or evidence he 
was responsible to provide.  38 U.S.C.A. § 5103(a).  See also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Thus, the Board finds that the RO has provided some of the 
notice required by the VCAA as to the three elements of 
notice.  38 U.S.C.A. § 5103(a).  See Pelegrini II, 
Quartuccio, supra.

The Board notes that for claims pending before VA on or after 
May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the 4th element requirement that VA request that a 
claimant submit any evidence in his or her possession that 
might pertain to the claim.  See 73 Fed. Reg. 23,353 (Apr. 
30, 2008).  Regardless, the August 2004 VCAA letter provided 
notice of this previous 4th element requirement.  In any 
event, here, the presence and/or absence of notice of this 
element is of no consequence since it is no longer required 
by law.   

The Board observes that the RO issued the August 2004 VCAA 
notice letter prior to the January 2005 rating decision on 
appeal.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (Mayfield II); Pelegrini II, 18 Vet. App. at 120.  
Thus, there is no timing error for VCAA notice.  

However, the Board acknowledges the RO did not provide notice 
that a disability rating and an effective date will be 
assigned if service connection is granted, as required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, 
there is a content error in VCAA notice for the increased 
rating claim at issue.

In addition, as to his increased rating claim at issue, 
another content error exists in that the VCAA notice of 
record is not compliant with the Court's recent decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  In Vasquez, 
the Court recently held that, at a minimum, a 38 U.S.C.A. 
§ 5103(a) notice requires that the Secretary notify the 
claimant that, to substantiate such a claim, 

(1) the claimant must provide, or ask 
the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disability 
and the effect that worsening has on 
the claimant's employment and daily 
life;

(2) if the Diagnostic Code (DC) under 
which the claimant is rated contains 
criteria necessary for entitlement to a 
higher disability rating that would not 
be satisfied by the claimant 
demonstrating a noticeable worsening or 
increase in severity of the disability 
and the effect of that worsening has on 
the claimant's employment and daily 
life (such as a specific measurement or 
test result), the Secretary must 
provide at least general notice of that 
requirement to the claimant;

(3) the claimant must be notified that, 
should an increase in disability be 
found, a disability rating will be 
determined by applying relevant DCs, 
which typically provide for a range in 
severity of a particular disability 
from 0 percent to as much as 100 
percent (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being 
sought, their severity and duration, 
and their impact upon employment and 
daily life; and

(4) the notice must also provide 
examples of the types of medical and 
lay evidence that the claimant may 
submit (or ask the Secretary to obtain) 
that are relevant to establishing 
entitlement to increased compensation-
e.g., competent lay statements 
describing symptoms, medical and 
hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.  

Here, the August 2004 VCAA notice letter of record is not 
compliant with elements (1), (2), and (3) listed above in 
Vazquez-Flores.  In addition, the letter was not compliant 
with the Dingess case as well.  Therefore, there are content 
errors present in VCAA notice.  

In this regard, in Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007), the Federal Circuit Court held that any error by 
VA in providing the notice required by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1), concerning any element of a 
claim, is presumed prejudicial.  Further, VA, not the 
veteran, has the burden of rebutting this presumption by 
showing the error was not prejudicial to the veteran in that 
it does not affect the essential fairness of the 
adjudication.  To do this, VA must demonstrate:  (1) that any 
defect was cured by actual knowledge on the part of the 
claimant (see Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) 
("Actual knowledge is established by statements or actions by 
the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim"); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Additionally, consideration should be given 
to "whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  

In this vein, the presumption of prejudice due to the content 
errors in VCAA notice for his increased rating claim has been 
rebutted.  Specifically, in the December 2006 VA Form 646, 
the veteran's representative specifically indicated that 
"[w]e can offer no argument that the audiometric findings 
are not consistent with the requirements for the 10 percent 
evaluation assigned to the service connected bilateral 
hearing loss.  It appears the hearing loss is appropriately 
evaluated based on the evidence of record."  Therefore, 
any content defect was cured by the representative's actual 
knowledge of the criteria required for a higher evaluation 
for hearing loss, and his acknowledgement that the current 
rating assigned was correct.  Moreover, a reasonable person 
should have known the criteria after receiving the November 
2005 statement of the case (SOC), May 2006 supplemental SOC 
(SSOC), and the August 2006 SSOC.  Specifically, these 
documents provided the veteran with a summary of the 
pertinent evidence as to his hearing loss claim, a citation 
to the pertinent laws and regulations governing a higher 
rating for his hearing loss claim, and a summary of the 
reasons and bases for the RO's decision to deny a higher 
rating for his hearing loss.  Thus, the presumption of 
prejudice has been rebutted here. 

As for the duty to assist, the RO obtained the veteran's 
service treatment records (STRs), service personnel records 
(SPRs), his relevant VA treatment records, private medical 
evidence as authorized by the veteran, and had him undergo 
several VA medical examinations to determine the current 
severity of his bilateral hearing loss disorder.  In this 
regard, the last VA examination rating the severity of the 
veteran's hearing loss disability was in May 2006.  However, 
the record is inadequate and the need for a more 
contemporaneous examination occurs only when the evidence 
indicates that the current rating may be incorrect.  38 
C.F.R. § 3.327(a) (2007).  Here, the May 2006 VA examination 
is not unduly remote, and no further medical records show 
treatment for or a worsening of the veteran's bilateral 
hearing loss.  Consequently a new VA examination to rate the 
severity of his bilateral hearing loss clearly is not 
warranted.  Thus, the Board is satisfied that all relevant 
evidence identified by the veteran has been secured, and that 
the duty to assist has been met.  38 U.S.C.A. § 5103A.  

Analysis - Increased Rating for Bilateral Hearing Loss

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2007).  The basis of disability evaluations 
is the ability of the body as a whole, or of the psyche, or 
of a system or organ of the body to function under the 
ordinary conditions of daily life including employment.  38 
C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises 
as to the degree of disability, such doubt will be resolved 
in the veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

The hearing loss issue on appeal arises from a claim for an 
increased rating received in August 2004.  While the 
veteran's entire history is reviewed when assigning a 
disability evaluation under 38 C.F.R. § 4.1, nonetheless, 
where service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  A recent 
decision of the Court has held that in determining the 
present level of a disability for any increased evaluation 
claim, the Board must consider the application of staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In 
other words, where the evidence contains factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.

Evaluations of bilateral hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity, as measured by a controlled speech 
discrimination test (Maryland CNC) and the average hearing 
threshold, as measured by puretone audiometric tests at the 
frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  The 
Rating Schedule establishes 11 auditory acuity levels 
designated from Level I, for essentially normal hearing 
acuity, through level XI for profound deafness.

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of 
Hearing Impairment Based on Puretone Threshold Average and 
Speech Discrimination) is used to determine a Roman numeral 
designation (I through XI) for hearing impairment based on a 
combination of the percent of speech discrimination 
(horizontal rows) and the puretone threshold average 
(vertical columns).  The Roman numeral designation is located 
at the point where the percentage of speech discrimination 
and puretone average intersect.  38 C.F.R. § 4.85(b).  The 
puretone threshold average is the sum of the puretone 
thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 
4.  This average is used in all cases to determine the Roman 
numeral designation for hearing impairment.  38 C.F.R. § 
4.85(d).

Under 38 C.F.R. § 4.85, Table VII (Percentage Evaluations for 
Hearing Impairment), the percentage evaluation is determined 
by combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal rows represent the 
ear having the better hearing and the vertical columns the 
ear having the poor hearing.  The percentage evaluation is 
located at the point where the rows and column intersect.  38 
C.F.R. § 4.85(e).

In essence, defective hearing is rated on the basis of a mere 
mechanical application of the rating criteria.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).   

The veteran's bilateral hearing loss is currently evaluated 
as 10 percent disabling under Diagnostic Code 6100.  
38 C.F.R. § 4.85.  This 10 percent rating is effective from 
August 13, 2004, the date the RO received the veteran's claim 
for an increased rating.  

In connection with his claim for an increased rating for 
bilateral hearing loss, the veteran was afforded a VA 
audiology examination in September 2004.  At that time, 
puretone thresholds, in decibels, were as follows:




HERTZ 




1000
2000
3000
4000
RIGHT

20
25
55
85
LEFT

25
25
65
100

The average puretone threshold was 46 in the right ear and 54 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 100 percent in the right ear and 94 
percent in the left ear.  The results were interpreted as 
showing moderate to severe sensorineural hearing loss in the 
right ear from 3000 to 4000 Hertz.  The results were 
interpreted as showing moderately severe to profound 
sensorineural hearing loss in the left ear between 3000 to 
4000 Hertz.

In this case, applying the results from the September 2004 VA 
examination to Table VI yields a Roman numeral value of I for 
both the right and left ear.  Applying these values to Table 
VII, the Board finds that the veteran's hearing loss would 
actually be evaluated as noncompensable (0 percent 
disabling), which is below his current 10 percent rating.  
    
The veteran was afforded another VA audiology examination in 
May 2006.  At that time, puretone thresholds, in decibels, 
were as follows:





HERTZ 




1000
2000
3000
4000
RIGHT

45
60
75
100
LEFT

50
55
90
100

The average puretone threshold was 70 in the right ear and 74 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 82 percent in the right ear and 86 
percent in the left ear.  In this case, applying the results 
from the May 2006 VA examination to Table VI yields a Roman 
numeral value of IV for the right ear and III for the left 
ear.  Applying these values to Table VII, the Board finds 
that the veteran's hearing loss would be evaluated as 10 
percent disabling, no higher than the current rating 
assigned.  38 C.F.R. § 4.7 

The veteran also underwent earlier audiology clinic testing 
in July 2004 at Wilford Hall Medical Center, a military 
facility.  However, this report only consists of graphic 
representations of hearing test results without 
interpretation as to the exact puretone thresholds found.  
Consequently, the results of these tests are unclear, and as 
such, are less probative in light of the mechanical 
application required by the Rating Schedule.  In any event, 
the results do not appear inconsistent with the results of 
the VA audiology tests discussed above.  

Consequently, the preponderance of the evidence is against a 
disability rating higher than 10 percent for the veteran's 
bilateral hearing loss.  38 C.F.R. § 4.3.  In fact, some of 
the audiology readings during the appeal period are more 
reflective of a noncompensable evaluation.  Simply stated, 
the results do not provide a basis to grant an increased 
rating when considering hearing loss in both ears.  

Hart Consideration

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has also considered whether 
staging the rating further is appropriate.  Since, however, 
the veteran's symptoms have remained constant at 10 percent 
since the effective date assigned of August 13, 2004 (the 
date of receipt of his increased rating claim), staging the 
disability any further is unjustifiable.  

Extra-Schedular Consideration

Finally, there is no evidence of exceptional or unusual 
circumstances to warrant referring the case for extra-
schedular consideration.  38 C.F.R. § 3.321(b)(1).  The Board 
finds no evidence that the veteran's hearing loss disability 
markedly interfere with his ability to work, meaning above 
and beyond that contemplated by his separate schedular 
ratings.  See, too, 38 C.F.R. § 4.1 indicating that, 
generally, the degrees of disability specified [in the Rating 
Schedule] are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  Furthermore, there is no evidence of any 
other exceptional or unusual circumstances, such as frequent 
hospitalizations, to suggest he is not adequately compensated 
for his disability by the regular Rating Schedule.  
VAOPGCPREC 6-96.  His evaluation and treatment has been on an 
outpatient basis, not as an inpatient.


ORDER

A disability rating in excess of 10 percent for bilateral 
hearing loss is denied.    


REMAND

Before addressing the merits of the claim for service 
connection for prostate cancer on a secondary basis, the 
Board finds that additional development of the evidence is 
required.

Specifically, the agency of original jurisdiction (AOJ) must 
send the veteran a SOC concerning this issue.  In this 
regard, under 38 U.S.C.A. § 7105(a) (West 2002), an appeal to 
the Board must be initiated by a timely notice of 
disagreement (NOD) and completed by a substantive appeal (VA 
Form 9 or equivalent) after a SOC is furnished to the 
veteran.  In essence, the following sequence is required:  
there must be a decision by the RO, the veteran must express 
timely disagreement with the decision, VA must respond by 
explaining the basis of the decision to him, and finally, 
after receiving adequate notice of the basis of the decision, 
he must complete the process by stating his argument in a 
timely-filed substantive appeal.  See 38 C.F.R. §§ 20.200, 
20.201, 20.202, 20.203 (2007).

With respect to a NOD, a written communication from a 
claimant or his or her representative expressing 
dissatisfaction or disagreement with an adjudicative 
determination by the AOJ and a desire to contest the result 
will constitute a NOD.  38 C.F.R. § 20.201.  While special 
wording is not required, the NOD must be in terms that can be 
reasonably construed as a disagreement with that 
determination and a desire for appellate review.  Id.  A 
veteran must file a NOD with a determination by the AOJ 
within one year from the date that the mailed notice of the 
determination.  38 C.F.R. § 20.302(a).  

In this case, the veteran opened a claim for secondary 
service connection for a prostate disorder according to a 
June 2006 Report of Contact.  The RO considered the issue of 
secondary service connection for a prostate disorder as 
distinct and separate from the direct service connection 
claim for the same disorder which was already on appeal.  The 
RO then denied his prostate disorder claim on a secondary 
basis in the September 2006 rating decision on appeal.  
However, in December 2006, the veteran's representative 
submitted a December 2006 Statement of Accredited 
Representative in Appealed Case (VA Form 646), within one 
year of notification of that rating decision, expressing 
dissatisfaction by reiterating that the veteran still 
believed he was entitled to service connection for a prostate 
disorder on a secondary basis under 38 C.F.R. § 3.310.  The 
representative's December 2006 statement was tantamount to a 
timely NOD.  38 C.F.R. § 20.201.  See Gallegos v. Gober, 
283 F.3d 1309 (Fed. Cir. 2002) (assuming that the veteran 
desired appellate review, meeting the requirement of 
section 38 C.F.R. § 20.201 was not an onerous task).  See, 
too, Acosta v. Principi, 18 Vet. App. 53, 60 (2004); Beyrle 
v. Brown, 9 Vet. App. 24, 27 (1996); Hamilton v. Brown, 4 
Vet. App. 528, 531 (1993) (en banc), aff'd, 39 F.3d 1574, 
1584-85 (Fed. Cir. 1994). 

The file, however, does not reflect that a SOC has been 
issued concerning the secondary service connection claim.  
Where a veteran or his representative has submitted a timely 
NOD with an adverse decision and the RO did not subsequently 
issue a SOC addressing the issue, the Board should remand the 
issue to the RO (via the AMC) - rather than merely referring 
it there, for issuance of a SOC and to give the veteran an 
opportunity to perfect an appeal to the Board on this issue 
by filing a timely substantive appeal (VA Form 9 or 
equivalent).  Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999).  

Accordingly, the issue of secondary service connection for a 
prostate disorder is REMANDED for the following action:

Provide the veteran a SOC on the issue of 
whether he is entitled to service 
connection for prostate cancer 
as secondary to a service-connected left 
varicocele disorder.  Give him time to 
perfect an appeal of this claim by filing 
a timely substantive appeal (VA Form 9 or 
equivalent).  Only if he does should this 
claim be returned to the Board for further 
appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


